AMENDMENT NO. 3 TO THE CREDIT AGREEMENT

Dated as of June 6, 2006

AMENDMENT NO. 3 TO THE CREDIT AGREEMENT (this “Amendment”) among CHIQUITA BRANDS
L.L.C., a Delaware limited liability company (the “Borrower”), CHIQUITA BRANDS
INTERNATIONAL, INC., a New Jersey corporation (“Holdings”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (in such capacity, the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

(1) WHEREAS, the Borrower, Holdings, the Lenders and the Administrative Agent
have entered into a Credit Agreement dated as of June 28, 2005, as amended by
Amendment No. 1 thereto dated as of November 10, 2005 and Amendment No. 2 dated
as of February 9, 2006 (such Credit Agreement, as so amended, the “Credit
Agreement”; capitalized terms not otherwise defined in this Amendment being used
with the same meanings as specified in the Credit Agreement);

(2) WHEREAS, pursuant to Section 2.16 of the Credit Agreement, the Borrower has
proposed to increase the amount of the Revolving Loan Commitment up to
$50 million and, concurrently herewith, intends that such increase will become
effective as contemplated by such Section 2.16;

(3) WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as described below to reflect the increase in the Revolving Loan
Commitment and the other amendments set forth herein;

(4) WHEREAS, the Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

SECTION 1. Amendments to the Credit Agreement. The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, hereby amended as follows:

(a) The definition of “Term Pricing Grid” in Section 1.01 of the Credit
Agreement is hereby amended in its entirety to read as follows:

1 “Term Pricing Grid” shall mean:

                      Term Pricing Grid (rates are expressed in basis points
(bps) per annum)

 
                     

 
                   
Tier
  Consolidated
Leverage Ratio   Applicable Margin
for LIBOR Loans
under the Term
Facilities (bps)   Applicable Margin
for Base Rate Loans
under the Term
Facilities (bps)
 
                   
 
                   
1
  < 3.50     200       100  
 
                   
 
                   
2
  > 3.50 < 5.25     225       125  
 
                   
 
                   
3
  > 5.25     250       150  
 
                   

Any increase or decrease in the Applicable Margin for Term B Loans and Term C
Loans resulting from a change in the Consolidated Leverage Ratio shall become
effective as of the fifth Business Day following the date a Compliance
Certificate is required to be delivered pursuant to Sections 5.01(a) or
5.02(d)(ii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 3 of
the Term Pricing Grid shall apply as of the date of the failure to deliver such
Compliance Certificate until such time as the Borrower delivers a Compliance
Certificate in the form of Exhibit G-1 (in respect of Section 5.01(a)) or
Exhibit G-2 (in respect of Section 5.02(d)(ii)) hereto and after such delivery
the Applicable Margin for Term B Loans and Term C Loans shall be based on the
Consolidated Leverage Ratio indicated on such Compliance Certificate until such
time as the Applicable Margin for Term B Loans and Term C Loans are further
adjusted as set forth in this definition.”

(b) Section 5.03(a) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(a) Borrower Leverage Ratio. The Borrower shall not permit the Borrower
Leverage Ratio (i) at the end of any fiscal quarter ended on or after June 30,
2006 through and including the fiscal quarter ending on March 31, 2007 to be
greater than 3.25 to 1.0, or (ii) at the end of any fiscal quarter ended
thereafter to be greater than 3.00 to 1.0.”

(c) Section 5.03(b) of the Credit Agreement is hereby amended in its entirety to
read as follows:

“(b) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio (i) at the end of any fiscal quarter ended on or after June 30,
2006 through and including the fiscal quarter ending on March 31, 2007 to be
greater than 6.00 to 1.0, (ii) at the end of the fiscal quarter ended on
June 30, 2007 to be greater than 5.75 to 1.0, (iii) at the end of the fiscal
quarter ended on September 30, 2007 or December 31, 2007 to be greater than 5.50
to 1.0, and (iv) at the end of the fiscal quarter thereafter to be greater than
5.25 to 1.0.”

(d) Section 5.03(c) of the Credit Agreement is hereby amended by deleting “1.50
to 1.0” and replacing it with “1.30 to 1.0.”

SECTION 2. Increase in Revolving Loan Commitment.

(a) Schedule I to the Credit Agreement is hereby amended only with respect to
the Revolving Loan Commitments and the Revolving Proportionate Shares as set
forth on Schedule I annexed hereto as Exhibit A.

(b) Each Additional Revolving Lender, by executing a counterpart of this
Amendment, shall become a party to the Credit Agreement and be bound by all the
terms and provisions thereof.

SECTION 3. Conditions of Effectiveness. (a) With the exception of Section 2
hereof, this Amendment shall become effective as of the date first above written
(the “Third Amendment Effective Date”) when, and only when, each of the
following conditions set forth in this Section 3(a) shall have been satisfied:
(i) the Administrative Agent shall have received counterparts of (A) this
Amendment executed by the Borrower and the Required Lenders or, as to any of
such Lenders, advice satisfactory to the Administrative Agent that such Lender
has executed this Amendment, (B) the Consent attached hereto executed by each of
the Loan Parties (other than the Borrower) and evidence of corporate
authorization for each Loan Party satisfactory to the Administrative Agent, and
(C) an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, counsel to the Loan
Parties, in form and substance satisfactory to the Administrative Agent and its
counsel; (ii) the Borrower shall have paid to the Administrative Agent (A) for
the benefit of the applicable Lenders, a fee equal to 0.125% of the aggregate
Commitments of each Lender that has executed and delivered this Amendment on or
before 5:00 p.m. (New York time) on May 31, 2006, and (B) all reasonable
out-of-pocket costs and expenses (including the reasonable fees, charges and
disbursements of counsel to the Administrative Agent) incurred in connection,
and in accordance, with the Credit Documents (including this Amendment) to the
extent invoiced; and (iii) no Default shall have occurred and be continuing, or
would occur as a result of the transactions contemplated by this Amendment; and

(b) Section 2 of this Amendment shall become effective as of the date first
above written (the “Revolver Increase Effective Date”) when, and only when, each
of the following conditions set forth in this Section 3(b) shall have been
satisfied: (i) each of the conditions set forth in Section 3(a), other than the
conditions set forth in subsections 3(a)(i)(A) and 3(a)(ii)(A), shall have been
satisfied; (ii) the Administrative Agent shall have received counterparts of
this Amendment executed by the Borrower, each existing Lender who elects or
otherwise agrees to participate in the Increased Revolving Loan Commitment or,
as to any such existing Lenders, advice satisfactory to the Administrative Agent
that such Lender has executed this Amendment, and each Additional Revolving
Lender; and (iii) the Borrower shall have paid to the Administrative Agent, for
the benefit of each existing Lender whose Revolving Loan Commitment is to be
increased and each Additional Revolving Lender, 0.25% of the Increased Revolving
Loan Commitment of such Lender.

SECTION 4. Representations and Warranties of the Borrower. Each of Holdings and
the Borrower represents and warrants as follows:

(a) The execution, delivery and performance by it of this Amendment, the
execution, delivery and performance of the Consent by the Loan Parties signatory
thereto and the performance by each Loan Party of each Credit Document (as
amended by this Amendment) to which such Person is a party, are within such Loan
Party’s corporate or other powers, have been duly authorized by all necessary
actions on the part of such Loan Party, and do not and will not (i) violate any
Requirement of Law applicable to such Loan Party, (ii) violate any provision of,
or result in the breach or the acceleration of, or entitle any other Person to
accelerate (whether after the giving of notice or lapse of time or both), any
Contractual Obligation of such Loan Party, (iii) result in the creation or
imposition of any Lien (or the obligation to create or impose any Lien) upon any
property, asset or revenue of such Loan Party (except such Liens as may be
created in favor of the Administrative Agent for the benefit of itself and the
Lenders pursuant to this Agreement or the other Credit Documents) or
(iv) violate any provision of any existing law, rule, regulation, order, writ,
injunction or decree of any court or Governmental Authority to which it is
subject, except in each case in each of clauses (i), (ii), (iii) and (iv) where
such breach or violation could not reasonably be expected to have a Material
Adverse Effect.

(b) This Amendment and the Consent attached hereto, when delivered hereunder,
will have been duly executed and delivered by each Loan Party that is party
thereto. This Amendment and the Consent attached hereto, when so delivered, will
constitute a legal, valid and binding obligation of each such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as
limited by Debtor Relief Laws relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

SECTION 5. Reference to and Effect on the Credit Agreement, the Notes and the
Credit Documents. (a) On and after each of the Third Amendment Effective Date
and/or the Revolver Increase Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Credit Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by the provisions of this
Amendment that are effective as of such date pursuant to Section 3 hereof.

(b) The Credit Agreement, the Notes and each of the other Credit Documents, in
each case as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Each of Holdings and the Borrower hereby (i) confirms and agrees that
the pledge and security interest in the Collateral granted by it pursuant to the
Security Documents to which it is a party shall continue in full force and
effect, and (ii) acknowledges and agrees that such pledge and security interest
in the Collateral granted by it pursuant to such Security Documents shall
continue to secure the Obligations purported to be secured thereby, as amended
or otherwise affected hereby.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents.

SECTION 6. Costs, Expenses. The Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent incurred in
connection with the preparation, execution, delivery and any modification of
this Amendment and the other instruments and documents to be delivered by any
Loan Party hereunder (including, without limitation, the reasonable fees and
expenses of external counsel for the Administrative Agent) in accordance with
the terms of Section 8.02 of the Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law; Submission to Jurisdiction. This Amendment shall be
governed by, and construed in accordance with, the laws of the State of
New York. Each of the Borrower and Holdings hereby irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
county and the courts of the United States of America located in the Southern
District of New York and hereby agrees that any legal action, suit or proceeding
arising out of or relating to this Amendment may be brought against them in any
such courts.

2

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

BORROWER

CHIQUITA BRANDS L.L.C.,
a Delaware limited liability company

By: /s/Jeffrey M. Zalla                                  



    Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief
Financial Officer

HOLDINGS

CHIQUITA BRANDS INTERNATIONAL, INC.,


a New Jersey corporation

By: /s/Jeffrey M. Zalla                                  



    Name: Jeffrey M. Zalla
Title: Senior Vice President and Chief
Financial Officer

ADMINISTRATIVE AGENT

Wachovia Bank, N.A.


as Administrative Agent

By: /s/Mark S. Supple                                  



    Name: Mark S. Supple
Title: Vice President

3